Title: To James Madison from Joseph Jones, 19 December 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 19th. Decr. 1795
I lately returned from my trip to Loudoun and Albemarle—what was doing in the Assembly I mentd. in my letter to you before I set out and you have seen the subsequent proceedings in the papers which is all I have seen or heard myself respecting the business I left them engaged in. In my way to Albemarle I called at Col. Madisons but he and his Lady were on a visit to Mr. Hites. The commencemt. with you does not augur well finding Muhlingurb [sic] outvoted and Beckley pushed. No news yet of R. justification which I think he told me wod. be certainly out by the meeting of Congress. Will you be so kind as request Mr Beache to give you his acct. agt. me and inclose it that I may send up the amount and let me know whether I am to pay the Postage of the papers or does he do it—such papers as are for this place or are to stop here he wod. do well to put under one cover and tie them with a peice of pack thread to preserve them together and prevent their being plundered by the way wch. I expect is often The case as they frequently do not arrive. As soon as I know the amount of his acct it shall be sent. Will there be any good conveyance to France that you hear of soon. I want to write to Monroe. I shod. have gone Yesterday to Loudoun for a week but felt somewhat indisposed and am a little so yet. With best wishes for your Lady & family I am yr. friend & Servt
Jos: Jones
